Citation Nr: 1628101	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  15-09 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for gastrointestinal reflux disease (GERD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diarrhea.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from October 2002 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDING OF FACT

On May 26, 2016, the Veteran's representative notified VA, prior to the promulgation of a decision by the Board, that the Veteran desired to withdraw the issues of entitlement to service connection for GERD, tinnitus, and diarrhea.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met for the issues of entitlement to service connection for GERD, tinnitus, and diarrhea.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).  In the present case, the Veteran has withdrawn the issues of entitlement to service connection for GERD, tinnitus, and diarrhea.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  

Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim for entitlement to service connection for gastrointestinal reflux disease (GERD) is dismissed.

The claim for entitlement to service connection for tinnitus is dismissed.

The claim for entitlement to service connection for diarrhea is dismissed.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


